Hoar, J.
The question, to which the defendant objected, in effect sought to ascertain whether the plaintiff, by settling with the defendant for his - services, and giving him a note, without suggesting the existence of any such claim as he asserts in this action, had not, by his conduct, shown that he did not then believe that such a claim was well founded. There can be no doubt that, on the cross-examination of a plaintiff who is testifying in his own case to the existence of certain facts, it is competent to inquire of him whether he has not acted as if no such state of facts existed. Exceptions overruled.